Citation Nr: 1326380	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's petition to reopen claims of service connection for paranoid schizophrenia and a scalp disability as new and material evidence had not been submitted.

In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A hearing transcript is associated with his claims folder.

In August 2010, June 2012, and March 2013, the Board remanded these matters for further development.  Prior to March 2013, the issues were characterized as petitions to reopen for new and material evidence.  As explained in the introduction of the March 2013 Remand, the Board recharacterized the issues as service connection claims.  38 C.F.R. § 3.156(c)(1).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed by the RO/AMC in the June 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  A psychiatric disability, including PTSD did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  

2.  A chronic skin disorder did not have its clinical onset in service and is not otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, depression, anxiety, or schizoaffective disorder, was not incurred or aggravated in service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 

2.  Skin disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In October 2003, May 2004, June 2005, February 2008, and March 2011 letters, among others, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Notably, the February 2008 and March 2011 letters informed the Veteran about commonly used alternative evidence to substantiate personal assault stressors and invited him to complete a questionnaire to develop his claim.  Beginning February 2008, he was provided notice about how VA assigns disability ratings and effective dates.  To the extent of any timing deficiency, the claims have been readjudicated by the AOJ on multiple occasions with most recent being in June 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that the Veteran has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A remand for further notification about how to substantiate the claim is not necessary.   

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, personnel records, VA treatment records, Social Security Administration (SSA) records, and private medical records have been obtained.  The Veteran has submitted numerous written statements in support of his claims.  VA has provided pertinent medical examinations and opinions.  The Board notes that the Veteran has on occasion reported seeking VA treatment immediately after separation, but in other statements reports that VA refused to treat him immediately after separation.  (Compare Veteran statements July 2006 and June 2010).  He never specifies the VA facility or date.  Without more consistent reports as to the date and place of such treatment, a remand to obtain such potentially outstanding records is not necessary.  

The Veteran contends that the VA psychiatric examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a May 2006 statement, he asserts that the VA examiner was biased and he was unable to fully express himself to her.  In January 2012, he reported that the VA examiner did not adequately evaluate him for PTSD and misstated his medical history.  The February 2006 VA examination report shows that the examiner clinically interviewed the Veteran, but that he provided evasive answers.  Such a report is consistent with additional clinical records reflecting that the Veteran is a poor historian and evasive upon query.  (See Private medical records from August 1981; VA examination report dated October 1984; VA treatment records from March 2003).  Nonetheless, the February 2006 VA examiner carefully reviewed prior medical records and administered standard quantitative diagnostic tests to assess the presence of PTSD.  Her February 2006 clinical evaluation and addendum medical opinions are based upon an informed review of the record and do not reflect any significant error in the Veteran's medical history or indication of unprofessional bias.  The Board finds the Veteran's objections to be without merit.  See id.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the December 2005 RO hearing, the decision review officer identified the issues on appeal.  The Veteran provided testimony as to his in-service psychiatric and dermatological problems and all treatment received for his claimed disabilities.  He demonstrated actual knowledge of the ability to submit additional relevant evidence.  Following this hearing, updated VA treatment records and a VA psychiatric examination were provided.  The duties imposed by Bryant were thereby met.

The Board remanded the appeal in August 2010, June 2012, and March 2013 for additional development.  In accordance, the RO took the following actions: issued a March 2011 PTSD personal trauma stressor letter, obtained addendum VA psychiatric medical opinions, furnished a VA dermatology examination, and associated additional statements from the Veteran with the record.  Following all necessary development, the appeal was readjudicated in a June 2013 supplemental statement of the case.  The Board is satisfied that there was substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes psychosis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, as detailed below, psychosis has not been demonstrated within a year of separation and the presumption is not applicable.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a rash, the Veteran is not competent to provide evidence as to more complex medical questions of psychiatric diagnosis or etiology of his current skin disorders, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Acquired psychiatric disability, to include major depression, anxiety, schizoaffective disorder, and PTSD 

Service treatment records (STR) from October 1967 show that the Veteran complained about mild anxiety and "nerves."    

Personnel records confirm that the Veteran had multiple absences without leave (AWOL) infractions.  He exhibited a poor attitude upon counseling and was ultimately placed in confinement for three months beginning February 17, 1968.  

In a February 1968 Mental Hygiene Consultation Report, a psychiatrist characterized the Veteran as having a "basic character and behavior disorder" and it was not amenable to treatment, disciplinary action, or reassignment.  The diagnosis was passive-dependent reaction, and it was commented that it existed prior to service.  The chain of command began separation proceedings for unfitness for military service.  In June 1968, the Veteran received a general discharge under other than honorable conditions.

On his April 1968 Report of Medical History, the Veteran denied having or ever having any nervous trouble, depression or excessive worry, or frequent trouble sleeping.  On contemporaneous clinical examination, the examiner determined that no psychiatric illness was present.  

The Veteran filed his first of several claims of compensation for psychiatric disability in 1977.  

In August 1981, the Veteran sought private counseling to help him find employment.  He was reluctant to provide information.  He described having depressive symptoms over the past 12 or 13 years and believed it prevented him from maintaining employment.  He thought his problems were related to service since he did not receive proper treatment in service.  The examiner referred him for VA treatment and job placement services.  

Private medical records from April 1983 confirm that the Veteran began mental health treatment.  His treating psychiatrist diagnosed an Axis I schizophrenic, type paranoid disorder and Axis II avoidant personality.  

In January 1984, the Veteran recalled that he had problems coping with stress during service and informed his sergeant about it.  However, the sergeant made no effort to help and recommended that he go AWOL.  The AWOL pattern continued and by the end he was so desperate for a separation he agreed to the general discharge under other than honorable conditions.  However, after separation his nervous condition progressed and he was unable to maintain steady employment.  

Private medical records from March 1984 show a rule out schizophrenia paranoid type diagnosis.  Additional comments were made, but the handwriting is illegible.  

In April 1984, the Veteran underwent a private psychiatric consultation.  He was a poor historian.  He complained about lethargy, depression, anxiety, and sleep disturbance, among other symptoms.  He denied paranoid thoughts, but endorsed auditory hallucinations.  However, the examiner was uncertain whether they were true hallucinations or the Veteran's own thoughts.  The Veteran described panic attack symptoms where he had to return home to calm down.  He was unable to maintain any steady employment.  The examiner assessed the Veteran as primarily being depressed.  

In May 1984, the Veteran stated that he went AWOL because of his emotional problems.  He did not have emotional problems prior enlisting and following service they continued to increase.  The following month, the Veteran stated that he believed his currently diagnosed schizophrenia was related to service.  He did not have anxiety until he joined the Army and then was forced out of service.  

The Veteran had a Board hearing in August 1984.  He stated that he had a difficult relationship with his Army supervisors.  He went AWOL on several occasions due to the stress caused by his supervisors.  Following service, he had significant social and occupational difficulties.  He tried to seek mental health treatment, but had difficulty paying for it.  

The Veteran underwent a VA psychiatric examination in September 1984.  He complained about depressive symptoms.  He explained that he went AWOL in service due to depressive episodes.  The first of his multiple AWOLs occurred on his first assignment after basic training.  Following service, he attempted several post secondary courses without success.  He currently lived with his common law wife and their two children.  He reported that he did not trust her or his neighbors.  Mental status examination showed that the Veteran spoke in a slow and repetitive manner.  He had a blunt affect.  He endorsed having auditory hallucinations telling him to hurt himself.  He was socially isolative and had paranoid thoughts.  The examiner commented that the Veteran spent much of his time listening to music and avoiding interpersonal interaction.  The examiner diagnosed schizophrenia, undifferentiated, chronic.  He commented that the Veteran had some features of a thought disorder in addition to depression.  He also explained that a psychiatric disorder was not found in service because it had a gradual progressive symptomatology in his late teen years.

VA reexamined the Veteran in October 1984.  He again was a vague historian and had difficulty answering questions.  He reported a similar narrative of having interpersonal difficulties with his superiors in service and developing psychiatric problems.  His symptoms and mental status examination were similar to those given in prior reports.  The examiner declined to provide a psychiatric diagnosis.  He commented that if the Veteran's reports of hallucinations are credible, a schizophrenia type illness would be for consideration; however, he has not demonstrated a thought disorder.  

VA treatment records from July 1985 show that the Veteran complained about depression and insomnia.  He was fully oriented without hallucination or suicide ideation.  He had another psychiatric disability evaluation in September 1985.  The examiner characterized him as a poor historian.  He related his problems to military service.  He stated that he was emotionally abused by his superiors and had a nervous breakdown.  He could not hold a job due to anxiety and depressive symptoms.  Mental status examination showed a retarded motor activity.  He had a disorganized thought process and odd affect.  He had auditory hallucinations and problems communicating due to persistent stammering speech.  The examiner diagnosed chronic schizophrenia, undifferentiated type in partial remission.  He believed the Veteran would have incredible difficulty in a competitive job market and with treatment improvement would only be relative.     

The Veteran underwent a disability evaluation by an internal medicine physician, Dr. F.S., in September 1985.  He noted a longstanding history over the last 18 years of schizophrenia with paranoia and homicidal and suicidal tendencies.  Pertinent clinical findings showed mildly flat affect, normal speech, and mental function.  He diagnosed paranoid schizophrenia in remission. 

In January 1989, Dr. E.S. authored a letter.  He believed the Veteran had an undiagnosed psychiatric disorder in service; likely a schizophrenic process.  However, an affective disorder with psychotic features could not be ruled out.  He recommended ongoing mental health treatment. 

The Veteran submitted an August 1989 statement.  He argued that the assessment of a behavior problem in service was erroneous and he had chronic schizophrenia that developed or was aggravated by service.  He also stated that he was on medication during the entirety of his service as further proof of chronic illness.  

In December 1989, the Veteran had a RO hearing.  He reaffirmed his prior narrative of a continuity of symptomatology beginning in service.  He made similar reports about the sequence of in-service events leading to his discharge and his problems following service.   

Private medical records from June 1999 show that the Veteran had treatment for depression.  

Private medical records from April 2000 to August 2001 reflect that the Veteran was treated for chronic depressive, panic, and anxiety symptoms that had been present for many years.  Hallucinations were also referenced.  

VA Mental Health Clinic (MHC) records from March 2003 show that the Veteran had requested medication for depressive symptoms.  He had been taking Paxil for the past two to three years.  He continued to report a continuity of symptomatology for depression beginning in service.  Notably, he denied any history of sexual abuse.  Mental status examination showed him to present with appropriate appearance and hygiene.  His mood was somewhat sullen and withdrawn.  He had minimal eye contact and gave evasive answers.  The examiner assessed rule out depressive symptoms and underlying Axis II traits or schizophrenia.   

In a May 2004 statement, the Veteran reported that he incurred PTSD, nervous disorder, and mental problems in service.  During service, he was stressed out and began hearing voices.  He disagreed with the in-service psychiatric assessment that he had a behavior problem.  He currently had panic attacks, depression, and anxiety.  He did not have an adequate psychiatric evaluation at separation to appropriately identify his psychiatric disability.  

VA treatment records from July 2005 show that he had numerous psychiatric symptoms, including visual and auditory hallucinations.  Notably, he reported a personal trauma stressor of being physically and sexually abused during service by a commanding officer.  

In July 2005, the Veteran submitted a VA article published online titled "How is PTSD measured?"  It explored the distinguishing symptoms of PTSD.  

VA treatment records from August 2005 reflect that the Veteran denied a history of sexual abuse either as child or adult. 

The Veteran had a VA MHC evaluation in September 2005 in which he initially reported his personal assault stressor.  He reported that a Colonel repeatedly sexually harassed him.  He went AWOL to avoid the Colonel.  He became very nervous and had anxiety attacks.  He did not report the incident for fear of reprisal.  He was assessed as having behavioral problems in service and had not been able to regain adequate social and occupational functioning since.  He reported periodic intrusive thoughts about the Colonel, isolative behaviors, paranoia, and irritability.  He recently had an inpatient admission for depression and substance abuse.  The examiner assessed PTSD, major depression, and substance abuse.    

In October 2005, the Veteran reported that he suffered physical and sexual abuse in service.  He alleged that there was a cover up in STRs as the April 1968 psychiatric examination failed to disclose his anxiety, depressive, and nervous symptoms and medication regimen.  

VA MHC records from October 2005 reflect that the Veteran continued to ruminate about the in-service sexual assault.  The examiner reaffirmed the PTSD, major depression, and substance abuse diagnoses.  

In December 2005, the Veteran's wife submitted a statement.  She suggested that the Veteran had PTSD type symptoms from stress in service.  

The Veteran had a RO hearing in December 2005.  He reported that he was sexually assaulted by a Colonel.  After the incident, he began going AWOL.  He did not report the assault.  He saw a psychiatrist who mistakenly assessed him as having behavioral problems.  He believed the psychiatrist was in a conspiracy with the Colonel to cover up his psychiatric disability.  He noted that the Colonel signed the papers giving him an undesirable discharge.  

VA reexamined the Veteran in February 2006.  The examiner reviewed the claims folder.  She recited the Veteran's military disciplinary history, including the assessment of passive dependence reaction.  The Veteran currently endorsed having depressed mood and anxiety.  He had variable psychotic symptoms.  Mental status examination showed that he was not grossly psychotic.  He avoided eye contact by wearing sunglasses.  He was a poor historian and demonstrated memory problems on recall testing.  However, the examiner questioned the Veteran's effort.  She also noted that the Veteran gave evasive responses about his psychiatric history.  About the personal assault, the examiner commented that the Veteran did not provide a clear description, but alluded to it.  He was unable to detail the stressor event.  Under CAPS diagnostic testing, the Veteran did not report sufficient re-experiencing of the stressor.  His Mississippi scale score suggested exaggerated symptoms.  Thus, the examiner declined to advance a PTSD diagnosis.  She believed the psychotic symptoms were in the context of his mood disorders and influenced by his substance abuse history.  The examiner diagnosed major depressive disorder with psychotic features and substance abuse.  She did not provide a schizophrenia diagnosis because the psychotic symptoms were in the context of mood disorders.  She believed the currently diagnosed depression was not related to service.  Although the Veteran had nervousness and irritability in service, it was related to his maladjustment to military life, rather than an actual event in service.  

In May 2006, the Veteran requested a new examination.  He believed the examiner was biased.  He stated that she negatively commented on his treating physician.  He was unable to express his emotions to her and suggested that she stopped the examination short.  He noted that service records show efficiency and conduct rating dropped from excellent to unsatisfactory in October 1967 when he had his nervous breakdown. 

In another May 2006 statement, the Veteran reported that he had found an old school report card in which the teacher commented that he was a very nervous child.  He reported that his disorder did not start until many years after service and the correct diagnosis is PTSD.  He had another physician affirm the PTSD diagnosis.  

VA treatment records from June 2006 reflect that the Veteran again acknowledged having a nervous type condition as a child, but that the in-service personal assault exacerbated it and caused his current problems. 

The Veteran reported that immediately before discharge he was place on Librium and told to seek treatment from VA.  However, VA refused to treat him.  He attached a service record that was dated May 23rd without the year listed.  Although the Librium medication is legible, the handwriting is unclear as to exactly what the clinician noted.  

In August 2006, the Veteran conceded that he had nervous problems prior to service, but they got worse after unspecified military "abuse."

VA MHC treatment records from January 2007 continue to reflect a PTSD diagnosis.  He had suicidal thoughts and a crying spell during clinical examination.  Notably, he continued to ruminate over the sexual trauma episode in the military.  Due to his suicidal ideation, he had inpatient treatment for about a week.  He complained about depressed mood, decreased energy, sleep, concentration, and appetite.  He had anhedonia and irritability.  He related his symptoms to being raped in the military.  He often thought about the episode and it led to marital discord.  He denied any recent substance abuse.  During his inpatient stay, he underwent a medication adjustment and behavioral therapy.  His discharge diagnosis was adjustment disorder due to marital discord, polysubstance dependence, and history of major depressive disorder and dysthymia.  He tolerated the treatment well and his condition at discharge was characterized as good.  

In April 2008, the Veteran reported that during service an unidentified superior invited him to his office several times for an alcohol beverage.  After several visits, the superior sexually assaulted him, and he then ran away.  The superior threatened to put him in the stockade if he informed anyone about it.  After the assault, he was harassed and punished with extra duties.  His anxiety and nervousness increased and he went AWOL.  

In a June 2010 statement, the Veteran reported that he initially wanted to have a military career.  However, he was sexually abused in service, which caused him to become depressed and nervous.  He did not receive any help during service, but was placed on therozine.  He was discharged despite being on medication and having continued psychiatric problems.  He was referred for VA treatment.  He reported visiting the VA MHC after service, but did not specify when. 

Private medical records from July 2010 show that the Veteran reported symptoms were unchanged from prior reports.  He was assessed as having a schizoaffective disorder and PTSD.  
 
The Veteran continued to visit the VA MHC clinic on multiple occasions from 2010 through the present.  He was treated under diagnoses of PTSD and depression.  He related the same narratives about having a continuity of symptomatology for psychiatric symptoms beginning in service and in-service sexual assault.  

In an April 2011 statement, the Veteran reported that the Colonel seduced him in his office.  After the initial episode, he returned to the office and slept with the Colonel.  He did not like it, but was afraid to tell anyone about it.  He then developed his nervous problems and went AWOL.  He had experienced incredible psychiatric distress since the incident.  He listed a number of behavioral changes which occurred in the military.  He disputed the April 1968 psychiatric evaluation characterizing his problems as behavioral issues. 

In December 2012, the Veteran's treating psychiatrist submitted a letter.  She stated that she had treated the Veteran for PTSD related to MST and major depression with psychotic features for approximately 7 years.  He had severe social and occupational impairments due to his symptoms.  His prognosis was poor.  

In a January 2012 memorandum, the AMC carefully documented the evidence and concluded that a sexual assault stressor may have occurred and warranted referral for a medical opinion.  The AMC contacted the February 2006 VA examiner for an addendum medical opinion.  She re-reviewed claims folder.  She concluded that the Veteran's current psychiatric disorder was not related to service.  She observed that the Veteran's in-service behavior and symptoms were characterized as a personality disorder.  Personality disorders are ingrained pattern of behavior, cognition, affect regulation, and interpersonal relatedness that manifest regardless of any stressor.  The updated evidence was insufficient to explain his behavior as a result of the alleged sexual assault.  She commented that his recent behavior problems resulting in incarceration only further supported her assessment that he has a lifelong behavior problem due to personality traits and/or substance abuse.  It was not caused by or related to sexual assault occurring 45 years ago.  

In May 2012, the Veteran's treating psychiatrist (Dr. G) completed a Review PTSD Disability Benefits Questionnaire.  She diagnosed PTSD and major depression.  She believed the symptoms from each diagnosis were inseparable.  They resulted in total occupational and social impairment.  She marked at least one symptom box for each PTSD criterion.  She noted military sexual trauma without further specification. 

The VA examiner provided a June 2012 addendum.  She stated that she would not change her January 2012 assessment based upon updated evidence.  She believed that Dr. G did not support her PTSD diagnosis with documentation or a clear nexus.  She explained that many individuals experience traumatic events in their lifetimes, but are able to maintain overall functioning.  She noted that treating clinicians generally assume the veracity of their patients so as to not compromise treatment.  She noted a recent study showing that the empirical judgments of treating clinicians can be unreliable and there is no evidence that the judgment became more valid with repeated treatment.  Hence, the fact that the Veteran has received PTSD treatment for many years does not by itself render the diagnosis valid.  She noted the treating clinician's PTSD diagnosis is based upon unstructured interviews, whereas research indicates a structured interview is superior in assessing PTSD.  Quantitative testing, specifically CAPS interview scale, is also very helpful in ascertaining symptoms and their frequency and severity.       

The Veteran contends that service connection is warranted for variously diagnosed psychiatric disorders recited above.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the preponderance of the evidence is against the claim and it will be denied.

To the extent the Veteran is competent to describe the onset of his psychiatric symptoms, when they occurred and how they continued since service, the Board does not find the Veteran to be a reliable historian.  In fact, examiners have characterized him as a poor historian (September 1985 and February 2006 evaluations).  On the latter examination, the Veteran demonstrated memory problems on recall testing and psychological testing reflected that he exaggerated symptoms.  History of psychiatric disability starting in service by the Veteran began after he filed his first compensation claim in 1977.  The Board does not find the Veteran's history of psychiatric disability stemming from service to be reliable or convincing.  

The Veteran contends that the in-service medical treatment was inadequate and biased, resulting in a misdiagnosed behavioral or personality disorder.  The STRs and personnel records reflect medical judgment of the treating clinicians in terms of the psychiatric nomenclature in use at that time.  The psychiatrist's April 1968 assessment is consistent with the record and plausible.  None of the service records suggest any patently obvious instance of malpractice, which would permit a layperson to form a conclusion as to adequacy.  Competent medical evidence is required to show its inadequacy.  38 C.F.R. § 3.159(a).  In short, the Veteran is not competent to judge the adequacy of in-service medical treatment, and his contentions of mistreatment or malpractice have no probative value.  See Waters, 601 F.3d 1274; Jandreau, 492 F.3d at 1377.  

Dr. E.S.'s February 1989 report mentions an undiagnosed psychiatric illness in service, but he does not clearly express an opinion that the in-service assessments were indicative of negligent mistreatment.  Meanwhile, the January 2012 VA medical opinion endorsed the psychiatric findings from service.  The competent evidence does not show that the in-service psychiatric treatment or assessments were indicative of mistreatment or fault upon the military.  
It is unclear when the Veteran initially started post service mental health treatment.  He reports being referred for VA treatment immediately after separation, but that VA refused to assist him.  The earliest available records of psychiatric treatment are approximately ten years after service when he sought counseling due to chronic unemployment.  (August 1981 Private medical records).  In any event, the available records do confirm that the Veteran has more or less regularly sought psychiatric treatment since the early 1980s.  The issue of whether current psychiatric disability is related to active service over 40 years ago is a complex medical question and competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran is not a medical professional, and he is not competent to report on a nexus.  His reports of a nexus have no probative value.  See id.; Waters, 601 F.3d 1274.  

Some of the medical evidence alludes to in-service manifestations of a current psychiatric disability.  Notably, Dr. F.S in his September 1985 report noted a history of schizophrenia beginning in service.  Dr. E.S. also concurred stating that the Veteran likely had an undiagnosed psychiatric disorder in service.  (See February 1989 letter).  As these reports are favorable to the Veteran's claim, they have been carefully considered.  However, they must be considered in light of the more recent negative VA medical opinions from February 2006, January 2012, and June 2012.    

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the February 2006 VA examination and January and June 2012 addendums merit the greater probative weight.  The opinion reflects a longitudinal review of the entire record and is accompanied by a rationale that is supported by citation to clinical findings and explanation of the significance of the clinical findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In January 2012, the VA examiner explained the clinical use of the term "personality disorder" and its applicability to the Veteran's past and current behavior problems.  Her explanation is plausible and consistent with the record.  Meanwhile, the September 1985 and February 1989 reports do not reflect a longitudinal survey of the Veteran's entire medical history.  The September 1985 report is less supported by the record as more recent clinicians have not included a schizoaffective type diagnosis.  The February 1989 report is unclear as to whether the psychiatric disorder is an Axis II personality disorder.  For these reasons, the Board finds the VA examiner's opinions to be more probative and weigh against the claim.  Id.; Gabrielson, 7 Vet. App. 336.  

A personality disorder is not a disease or injury within the meaning of applicable legislation for compensation purposes and with very limited exception cannot be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

Relaxed evidentiary provisions apply to in-service personal assault stressors.  38 C.F.R. § 3.304(f)(5).  The Veteran contends his in-service behavior problems are supporting evidence that a personal assault occurred.  His narratives on the exact nature of assaults have varied.  In March 2003 and August 2005, he denied ever experiencing a personal assault.  In April 2008, he described it as a forcible assault.  Then in an April 2011 report, he recalled acquiescing without resistance to the perpetrator.  All reports have retained the commonality that the assault was perpetuated by a Colonel.  The Board finds that the varying details and outright prior denials, cited above, weigh against the Veteran's veracity in reporting the assault.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Moreover, the issue of whether the Veteran has PTSD due to an in-service personal assault is a complex medical question for which the Veteran is not competent to report.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  The competent evidence supporting the claim is limited to the May and December 2012 reports by Dr. G and VA treatment records.  Dr.G's report confirms a current PTSD diagnosis due to the reported in-service assault, but includes only a cursory explanation.  Meanwhile, the June 2012 VA examiner's addendum includes a detailed explanation for her negative opinion, which is again plausible and consistent with the record.  The Board finds the VA examiner's June 2012 opinion the most probative on the issue of whether PTSD is present.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez, 22 Vet. App. at 304; Gabrielson, 7 Vet. App. 336.  In other words, the most probative evidence does not show that the Veteran currently has PTSD.  

The Board finds that the claim of service connection for an acquired psychiatric disability must be denied for the reasons stated above.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

IV.  Skin disease

Service treatment records (STRs) from May 1968 reflect that the Veteran complained about a rash on his face.  He was given topical cream and soap for treatment.  There was no further treatment noted and examination of the skin at service discharge was normal.  The Veteran denied having or having had skin disease at that time.  

VA treatment records from April 1993 reflect that the Veteran complained about dermatological symptoms of flaking and itchiness on his scalp.  They had begun in service.  Clinical examination revealed seborrheic dermatitis of the scalp with normal alopecia.  The examiner recommended an as needed follow-up if symptoms increased.  

VA treatment records from November 1993 show that the Veteran continued to have seborrheic dermatitis.  

Private medical records from June 1999 reflect that the Veteran had a scalp lesion.  
An August 2000 entry notes a history of skin irritation with metal exposure.  In October 2001, he was found to have seborrheic dermatitis type rash symptoms on his face.  

VA treatment records from September 2005 reflect that the Veteran had a rash on his left leg.  He reported that it had initially manifested in service and migrated to different parts of his body.  The examiner found nummular eczematoid dermatitis on his left leg and ankle with hyperkeratosis.  

At the December 2005 RO hearing, the Veteran reported that he developed a skin disorder in service.  He was unsure of its etiology.  He described breaking into rashes.  He attempted to seek medical attention from VA shortly after separation.  He currently had both VA and private dermatology treatment for many years.  

In April 2010, the Veteran reported that he had a chronic skin disorder that began in May 1968 and affected multiple areas.  

In April 2011, the Veteran asserted that he had persistent and recurrent dermatological symptoms for which he had regularly sought medical attention.  

VA treatment records from July 2012 and April 2013 show that the Veteran had a chronic rash on the top of his foot.  It had appeared at various locations on his body.  

The Veteran had a VA dermatology examination in April 2013 with review of the claims folder.  Clinical examination showed that the Veteran had eczema affecting less than five percent of his body and none of his exposed skin.  The examiner diagnosed eczema, lipoma of the anterior thigh, and necrobiosis lipoidica diabeticorum.  She noted a history of seborrheic dermatitis and episodic abscesses.  She opined that all of these current skin disorders are less likely related to service.  She cited review of medical literature, claims folder review, and clinical experience.  She explained that the record does not include objective evidence for onset of eczematous dermatitis or any other chronic skin condition within two years of separation.  He was initially diagnosed with eczema many years after service.  Although the rash noted in service was unknown, the May 1968 treating clinician prescribed "fostex soap."  The examiner commented that this is not an eczema treatment.  For the lipoma, it was not manifested until many years following service and was unrelated to the in-service rash.  For the necrobiosis lipoidica diabeticorum, she noted it is associated with diabetes and that he did not have diabetes until recently.  

The Veteran contends his current skin disorders are related to service.  STRs from May 1968 reflect that the Veteran had a rash on his face.  He is currently shown to have eczema, among other skin disorders.  The question of whether the Veteran's current dermatological disorders had their onset in service over 40 years ago is complex, and the Veteran is not a medical professional.  The Board does not consider his reports competent evidence and they have no probative value.  Woehlaert, 21 Vet. App. at 462.  There is no competent evidence otherwise suggesting the current dermatological disorders had their onset in service.  (See VA and private treatment records).  On numerous occasions treating clinicians transcribed the Veteran's self reported history that his skin disorders began in service.  Nonetheless, such transcription of his self reported medical history does not turn these reports into competent evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Veteran has not presented competent evidence that any skin disorder is related to service.  

To the extent the Veteran is competent to claim that skin problems began in service and continued since that time, the Board does not find his claim credible.  Examiners have characterized him as a poor historian (September 1985 and February 2006 evaluations).  On the latter examination, the Veteran demonstrated memory problems on recall testing and psychological testing reflected that he exaggerated symptoms.  The Veteran denied problems with skin disease in the Report of Medial History at service discharge.  The Board does not find the Veteran's history of skin disability stemming from service to be reliable or convincing.  

The April 2013 VA examiner expressed a negative opinion.  Her opinion was based upon review of the claims folder, interview, and clinical examination.  It is well supported by rationale that is plausible and consistent with the record.  Her opinion is uncontroverted by any additional medical evidence.  The Board considers the April 2013 VA medical opinion to be probative and weigh against the claim.  Nieves-Rodriguez, 22 Vet. App. at 304; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Overall, the preponderance of the evidence is against finding a nexus to service.  

For the foregoing reasons, the Board finds that the claim of service connection for a skin disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, anxiety, and schizoaffective disorder is denied.  

Service connection for skin disease is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


